Order filed August 21, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00512-CR
                                   ____________

                          RONALD CROW, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 16373

                                     ORDER

      Appellant is represented by retained counsel, Sylvia Cedillo. No reporter’s
record or brief has been filed. The trial court has previously determined that
appellant is not indigent for purposes of a free record or appointment of counsel on
appeal. Rule 38.8 provides that we will not dismiss or consider the appeal without
a reporter’s record or brief unless it is shown the appellant no longer desires to
prosecute his appeal or that he is not indigent and has failed to make necessary
arrangements for filing a brief. Tex. R. App. P. 38.8.
      A hearing has already been held as required under Rule 38.8. At that
hearing, the trial court found that appellant is not indigent. On May 30, 2014, this
court ordered appellant to make sufficient payment for the reporter’s record and to
file the record on or before July 3, 2014. On July 7, 2014, Wendy L. Kirby, the
official court reporter for the 21st District Court notified this court that the
payment she received is insufficient as a deposit toward the reporter’s record.
Because the trial court has already held one hearing to make the findings required
under Rule 38.8, and we can find nothing in the rules or case law that requires this
court to send this matter back to the trial court a second time, we decline to do so.

      On July 10, 2014, this court ordered appellant to file a reporter’s record in
this appeal on or before August 14, 2014. On August 18, 2014, Wendy L. Kirby,
the official court reporter for the 21st District Court notified this court that the
payment she received is still insufficient as a deposit toward the reporter’s record.
Accordingly, we issue the following order:

      We ORDER appellant’s retained counsel, Sylvia Cedillo, to file a brief in
this appeal on or before September 22, 2014. If Sylvia Cedillo does not timely file
the brief as ordered, the appeal may be abated for a hearing in the trial court to
determine the reason for the failure to file the brief, or the appeal may be decided
on the record before the court. See Tex. R. App. P. 38.8.



                                   PER CURIAM